Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	    DETAILED ACTION
   Drawings
The drawings are objected to because the following: in Figure 3A and Figure 3B, the text either in the map section or in the direction section cannot be readable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The information disclosure statement filed 08/07/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL Cite No. 4 is missing date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The present application is being examined under the pre-AIA  first to invent provisions. 
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,415,989 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following:
The reference claims and the examined application claims include the following common features: “accessing, by one or more processors, route history and related data for a user; modifying the generic navigation route by creating, by one or more processors, a personalized navigation route for the user based, at least in part, on the 
The difference is that the examined application requires “accessing a navigation route between two points.”  In the reference claims, the navigation data is accessed, and the generic navigation route between two points is created based on the navigation data and services.  In general, the generic navigation route as claimed comes from the navigation data.  For that reasons, the patent suggests the feature of “accessing a generic navigation route between two points” when the “navigation data is accessed.”
It would have been obvious to applying “access the navigation data” as taught in the patent for the purpose of “accessing a generic navigation route between two points” as required by the current application.
The subject matter claimed in the currently examined application would have been obvious in view of the subject matter claimed in the cited patent.
For at least the reasons set forth above, the examined application claims                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1-20 would have been obvious over the reference claims 1-20 of the cited patent.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites computer program product comprising one or more readable storage medium where program instructions are stored.  In this case, the computer instructions are stored on the computer readable medium, wherein the computer instructions are not recited as being executed by one or more computers for performing the acts of “access a generic navigation route…; modify the generic navigation route…; display the personalized navigation route for the user.”  Because the claim does not fall in to one of the four categories of invention as defined in MPEP 2106, the claims are not eligible for patent protection and should be rejected under 35 U.S.C. 101.
	     Examiner’s Comments regarding the Cited Prior Art in PTO-892
	The patent application publication No. US 2015/0241235 A1 (Lobato reference) is the most relevant prior art of record.  Lobato discloses “a vehicle system and a method for selecting and displaying on a roadmap upcoming waypoints and associated information, including an estimated time to arrive at the waypoints.”  The waypoint may be selected by a waypoint selection engine for displaying on the roadmap while driving.  The waypoint maybe selected based on default settings of the system, such as major intersections, airports, stadium, and museums on the road ahead for displaying as 
		Conclusions	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jelani Smith, can be reached on (571) 270-3969.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/TUAN C TO/Primary Examiner, Art Unit 3662